Board of Tax Appeals, No. 2014-2074. This cause is pending before the court as an appeal from the Board of Tax Appeals.
Upon consideration of appellanVeross-appellee’s motion to supplement the record, it is ordered by the court that the motion is granted. The Board of Tax Appeals shall supplement the record in this case, within 14 days of the date of this entry, with appellant’s witness and exhibit list docketed on December 8, 2014, the hearing subpoena issued to Judy Ransom, docketed on April 2, 2015, and the deposition subpoena issued to Judy Ransom, docketed on December 19, 2014, as Subponea4.PDF.